Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RESPONSE TO ARGUMENTS
Applicant arguments filed 12/03/2020 are acknowledged.  After carefully considering applicant arguments, claim limitations and prior art references, examiner respectfully disagrees.
Applicant submits Sakai in view of Topfer is silent to “causing the at least one processor to identify at least one lowest pixel value and at least one greatest pixel value from the set of corresponding pixel values to be excluded from a subset of the set of corresponding pixel values;”.  Specifically, applicant arguments on page 12 disclose the following:  “Topfer fails to disclose or suggest that the analysis set out in para. [0065] would be, or even could be, applied to a captured image of a subject during radiography. Rather, Topfer discloses the above analysis using a specific dark difference image, with a view to identifying defective pixels in a digital radiographic detector.”    
In response, Sakai & Topfer references share a common goal of improving image quality via identifying defective pixels during pixel analysis.  Sakai’s abstract discloses defect identification in images based on pixel analysis. Topfer’s [0065] discloses identifying and filtering out pixels too far from the pixel mean value (e.g. Topfer calls defective pixels).  Also, Sakai primary reference does not conflict or teach away from incorporating Topfer implementation.  In view maintained. 
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 13-19 & 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over
SAKAI et al. (U.S. Publication 2009/0290783) in view of Topfer et al. (U.S. Publication 2013/0182934)
As to claim 1, SAKAI discloses a method for facilitating detection of at least one anomaly in a representation of a product having a pattern, the method comprising: causing at least one processor (18, Fig. 1, 3 & [0055, 0058, 0061, 0070] discloses image processor 18)) to receive image data representing the product during processing of the product (31, Fig. 4 & [0065] discloses a defect detection image is designated in 31. Examiner submits term ‘product’ broadly as a result of some kind); causing the at least one processor (18, Fig. 1, 3 & [0055, 0058, 0061, 0070] discloses image processor 18)) to identify from the image data generally similar images (via 32, Fig. 4 & [0065]) representing respective instances of a repeated aspect of the pattern, each of the images including pixel values (303, Fig. 4 & [0065] discloses the positional displacement the two is detected to perform positional alignment (Step 303).  The positional displacement detection can be performed by moving one of the images relative to the other to obtain the displacement in which the sum of squares of the luminance difference (e.g. pixel values) between the two is the smallest or by obtaining the displacement in which their normalized correlation coefficient is the largest); causing the at least one processor to generate a set of corresponding pixel values, said set including at least one pixel value from each of the images (304, Fig. 4 & [0065] discloses multiple feature quantities are calculated using the pixels of the defect detection image 31 and their corresponding pixels of the reference image 32.  The feature quantities can be any quantity as long as it represents the characters of the pixels.  Examples include feature quantities include luminance; contrast; grayscale difference; the luminance variance of adjacent pixels; correlation coefficients; increase and decrease in luminance relative to adjacent pixels; and quadratic differential values); causing the at least one processor to generate at least one criterion based on the subset of the set of corresponding pixel values (305, Fig. 4 & [0065-0066] discloses By marking some or all of the above feature quantities of each pixel in a space whose axes represent the selected feature quantities, a feature space is formed. Examiner submits here feature regions are established depending on data distribution for 306 (outlier vs. non-outlier) classification); and causing the at least one processor to cause the at least one criterion to be used to facilitate identification of the at least one anomaly. (306, Fig. 4 & [0065] discloses defect candidates are obtained by detecting pixels located outside a data distribution in the feature space, that is, outlier pixels (Step 306).
SAKAI is silent to causing the at least one processor to identify at least one lowest pixel value and at least one greatest pixel value from the set of corresponding pixel values to be excluded from a subset of the set of corresponding pixel values.
However, Topfer’s [0065] & Figs. 9A-9B discloses causing the at least one processor to identify at least one lowest pixel value and at least one greatest pixel value from the set of corresponding pixel values to be excluded from a subset of the set of corresponding pixel values.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify SAKAI’s disclosure to include the above limitations in order to limit imaging pixels only to those adhering to a standard deviation [0065].
As to claim 13, SAKAI discloses a system for facilitating detection of at least one anomaly in a representation of a product having a pattern, the system comprising: means for receiving image data representing the product during processing of the product (18, Fig. 1, 3 & [0055, 0058, 0061, 0070] discloses image processor 18)); means for identifying from the image data generally similar images representing respective instances of a repeated aspect of the pattern, each of the images including pixel values (31, Fig. 4 & [0065] discloses a defect detection image is designated in 31. Examiner submits term ‘product’ broadly as a result of some kind); means for generating a set of corresponding pixel values, said set including at least one pixel value from each of the images (304, Fig. 4 & [0065] discloses multiple feature quantities are calculated using the pixels of the defect detection image 31 and their corresponding pixels of the reference image 32.  The feature quantities can be any quantity as long as it represents the characters of the pixels.  Examples include feature quantities include luminance; contrast; grayscale difference; the luminance variance of adjacent pixels; correlation coefficients; increase and decrease in luminance relative to adjacent pixels; and quadratic differential values);  means for causing the at least one criterion to be used to facilitate identification of the at least one anomaly (306, Fig. 4 & [0065] discloses defect candidates are obtained by detecting pixels located outside a data distribution in the feature space, that is, outlier pixels (Step 306).
SAKAI is silent to causing the at least one processor to identify at least one lowest pixel value and at least one greatest pixel value from the set of corresponding pixel values to be excluded from a subset of the set of corresponding pixel values.
However, Topfer’s [0065] & Figs. 9A-9B discloses causing the at least one processor to identify at least one lowest pixel value and at least one greatest pixel value from the set of corresponding pixel values to be excluded from a subset of the set of corresponding pixel values.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify SAKAI’s disclosure to include the above limitations in order to limit imaging pixels only to those adhering to a standard deviation [0065].
As to claim 14, SAKAI discloses An apparatus for facilitating detection of at least one anomaly in a representation of a product having a pattern, the apparatus comprising at least one processor (18, Fig. 1, 3 & [0055, 0058, 0061, 0070] discloses image processor 18)) configured to: receive image data representing the product during processing of the product (31, Fig. 4 & [0065] discloses a defect detection image is designated in 31. Examiner submits term ‘product’ broadly as a result of some kind); identify from the image data generally similar images representing respective instances of a repeated aspect of the pattern, each of the images including pixel values (303, Fig. 4 & [0065] discloses the positional displacement the two is detected to perform positional alignment (Step 303).  The positional displacement detection can be performed by moving one of the images relative to the other to obtain the displacement in which the sum of squares of the luminance difference (e.g. pixel values) between the two is the smallest or by obtaining the displacement in which their normalized correlation coefficient is the largest);  Page 5 - AMENDMENT AND RESPONSE TO OFFICE ACTION;Serial No. 15/989,127; Atty. Docket No. CRB301CONgenerate a set of corresponding pixel values, said set including at least one pixel value from each of the images (304, Fig. 4 & [0065] discloses multiple feature quantities are calculated using the pixels of the defect detection image 31 and their corresponding pixels of the reference image 32.  The feature quantities can be any quantity as long as it represents the characters of the pixels.  Examples include feature quantities include luminance; contrast; grayscale difference; the luminance variance of adjacent pixels; correlation coefficients; increase and decrease in luminance relative to adjacent pixels; and quadratic differential values); and cause the at least one criterion to be used to facilitate identification of the at least one anomaly (306, Fig. 4 & [0065] discloses defect candidates are obtained by detecting pixels located outside a data distribution in the feature space, that is, outlier pixels (Step 306).
SAKAI is silent to causing the at least one processor to identify at least one lowest pixel value and at least one greatest pixel value from the set of corresponding pixel values to be excluded from a subset of the set of corresponding pixel values.
However, Topfer’s [0065] & Figs. 9A-9B discloses causing the at least one processor to identify at least one lowest pixel value and at least one greatest pixel value from the set of corresponding pixel values to be excluded from a subset of the set of corresponding pixel values.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify SAKAI’s disclosure to include the above limitations in order to limit imaging pixels only to those adhering to a standard deviation [0065].
As to claim 26, SAKAI discloses a non-transitory computer readable medium having stored thereon codes which, when executed by at least one processor, cause the at least one processor (31, Fig. 4 & [0065] discloses a defect detection image is designated in 31. Examiner submits term ‘product’ broadly as a result of some kind); identify from the image data generally similar images representing respective instances of a repeated aspect of the pattern, each of the images including pixel values (303, Fig. 4 & [0065] discloses the positional displacement the two is detected to perform positional alignment (Step 303).  The positional displacement detection can be performed by moving one of the images relative to the other to obtain the displacement in which the sum of squares of the luminance difference (e.g. pixel values) between the two is the smallest or by obtaining the displacement in which their normalized correlation coefficient is the largest); generate a set of corresponding pixel values (305-306, Fig. 4 & [0065-0066] discloses By marking some or all of the above feature quantities of each pixel in a space whose axes represent the selected feature quantities, a feature space is formed. Examiner submits here feature regions are established depending on data distribution for 306 (outlier vs. non-outlier); and cause the at least one criterion to be used to facilitate identification of the at least one anomaly (306, Fig. 4 & [0065] discloses defect candidates are obtained by detecting pixels located outside a data distribution in the feature space, that is, outlier pixels (Step 306).
SAKAI is silent to causing the at least one processor to identify at least one lowest pixel value and at least one greatest pixel value from the set of corresponding pixel values to be excluded from a subset of the set of corresponding pixel values.
However, Topfer’s [0065] & Figs. 9A-9B discloses causing the at least one processor to identify at least one lowest pixel value and at least one greatest pixel value from the set of corresponding pixel values to be excluded from a subset of the set of corresponding pixel values.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify SAKAI’s disclosure to include the above limitations in order to limit imaging pixels only to those adhering to a standard deviation [0065].
As to claims 2 & 15, SAKAI in view of Topfer discloses everything as disclosed in claims 1 & 14. In addition, SAKAI discloses wherein causing the at least one processor to cause the at least one criterion to be used to facilitate identification of the at least one anomaly comprises: causing the at least one processor to receive image data representing a subject image representing at least a portion of an instance of the repeated aspect of the pattern (303, Fig. 4 & [0065] discloses the positional displacement the two is detected to perform positional alignment (Step 303).  The positional displacement detection can be performed by moving one of the images relative to the other to obtain the displacement in which the sum of squares of the luminance difference (e.g. pixel values) between the two is the smallest or by obtaining the displacement in which their normalized correlation coefficient is the largest); causing the at least one processor to apply the at least one criterion to a subject pixel value of the subject image, the subject pixel value corresponding to the subset of corresponding pixel values (305-306, Fig. 4 & [0065-0066] discloses By marking some or all of the above feature quantities of each pixel in a space whose axes represent the selected feature quantities, a feature space is formed. Examiner submits here feature regions are established depending on data distribution for 306 (outlier vs. non-outlier). 
As to claims 3 & 16, SAKAI in view of Topfer discloses everything as disclosed in claims 2 & 15. In addition, SAKAI discloses wherein causing the at least one processor to generate the at least one criterion comprises causing the at least one processor to determine an upper limit value from the subset of the set of corresponding pixel values and wherein causing the at least one (305-306, Fig. 4 & [0065-0066] discloses By marking some or all of the above feature quantities of each pixel in a space whose axes represent the selected feature quantities, a feature space is formed. Examiner submits here feature regions are established depending on data distribution for 306 (outlier vs. non-outlier)
As to claims 4 & 17, SAKAI in view of Topfer discloses everything as disclosed in claims 2 & 15. In addition, SAKAI discloses wherein causing the at least one processor to generate the at least one criterion comprises causing the at least one processor to determine a lower limit value from the subset of the set of corresponding pixel values and wherein causing the at least one processor to apply the at least one criterion comprises causing the at least one processor to compare the subject pixel value to the lower limit value. (305-306, Fig. 4 & [0065-0066] discloses By marking some or all of the above feature quantities of each pixel in a space whose axes represent the selected feature quantities, a feature space is formed. Examiner submits here feature regions are established depending on data distribution for 306 (outlier vs. non-outlier)
As to claims 5 & 18, SAKAI in view of Topfer discloses everything as disclosed in claims 2 & 15. In addition, SAKAI discloses wherein causing the at least one processor to generate the at least one criterion comprises causing the at least one processor to determine an upper limit value and a lower limit value from the subset of the set of corresponding pixel values and wherein causing the at least one processor to apply the at least one criterion comprises causing the at least one processor to compare the subject pixel value to the upper limit value and the lower limit value.  (305-306, Fig. 4 & [0065-0066] discloses By marking some or all of the above feature quantities of each pixel in a space whose axes represent the selected feature quantities, a feature space is formed. Examiner submits here feature regions are established depending on data distribution for 306 (outlier vs. non-outlier)
As to claims 6 & 19, SAKAI in view of Topfer discloses everything as disclosed in claims 5 & 18. In addition, SAKAI discloses wherein causing the at least one processor to determine the upper limit value and the lower limit value comprises causing the at least one processor to set the upper limit value and the lower limit value to a greatest value and a lowest value respectively of the subset of the set of corresponding pixel values. (305-306, Fig. 4 & [0065-0066] discloses By marking some or all of the above feature quantities of each pixel in a space whose axes represent the selected feature quantities, a feature space is formed. Examiner submits here feature regions are established depending on data distribution for 306 (outlier vs. non-outlier)
As to claims 11 & 24, SAKAI in view of Topfer discloses everything as disclosed in claims 1 & 14. In addition, Topfer discloses wherein causing the at least one processor to identify the at least one lowest pixel value and the at least one greatest pixel value comprises causing the at least one processor to identify a first percentage of the pixel values having lowest values as the at least one lowest pixel value and to identify a second percentage of the pixel values having greatest values as the at least one greatest pixel value. ([0065] & Figs. 9A-9B)
As to claims 27 & 28, SAKAI in view of Topfer discloses everything as disclosed in claims 1 & 14. In addition, Topfer discloses wherein causing the at least one processor to identify the at least one pixel value of corresponding pixel values from the subset of the set of corresponding pixel values comprises causing the at least one processor to compare the set of corresponding pixel values to identify the at least one pixel value to be excluded. ([0065] & Figs. 9A-9B)
s 7 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over SAKAI et al. (U.S. Publication 2009/0290783) in view of Topfer et al. (U.S. Publication 2013/0182934) as applied in claims 5 & 18 above, further in view of O’Dell (U.S. Patent 6,324,298)
As to claims 7 & 20, SAKAI in view of Topfer discloses everything as disclosed in claims 5 & 18 but is silent to wherein causing the at least one processor to determine the upper limit value and the lower limit value comprises causing the at least one processor to determine a standard deviation and a mean from the subset of the set of corresponding pixel values and to derive the upper limit value and the lower limit value from the standard deviation and the mean. 
However, O’Dell’s Column 16 Lines 38-55 discloses wherein causing the at least one processor to determine the upper limit value and the lower limit value comprises causing the at least one processor to determine a standard deviation and a mean from the subset of the set of corresponding pixels values and to derive the upper limit value and the lower limit value from the standard deviation and the mean.
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify SAKAI in view of Topfer’s disclosure to include the above limitations in order to simplify anomaly determination. 
Claims 8 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over
SAKAI et al. (U.S. Publication 2009/0290783) in view of Topfer et al. (U.S. Publication 2013/0182934) as applied in claims 1 & 14 above, further in view of Nojima (U.S. Publication 2015/0023647)
8 & 21, SAKAI in view of Topfer discloses everything as disclosed in claims 1 & 14 but is silent to causing the at least one processor to produce signals for causing at least one display to display a representation of the at least one anomaly to a user.
However, Nojima Para. 0002 discloses causing the at least one processor to produce signals for causing at least one display to display a representation of the at least one anomaly to a user.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify SAKAI in view of Topfer’s disclosure to include the above limitations in order to perform further anomaly analysis.
Claims 12 & 25 are rejected under 35 U.S.C. 103 as being unpatentable over SAKAI et al. (U.S. Publication 2009/0290783) in view of Topfer et al. (U.S. Publication 2013/0182934) as applied in claims 11 & 24 above, further in view of In re Aller, 105 USPQ 233. (i.e. Optimum Range)
As to claims 12 & 25, SAKAI in view of Topfer discloses everything as disclosed in claims 11 & 24 but is silent to wherein the first and second percentages are each between 5% and 15%.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to wherein the first and second percentages are each between 5% and 15%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art in order to produce desired image quality.  In re Aller, 105 USPQ 233.
CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/STEPHEN P COLEMAN/             Primary Examiner, Art Unit 2661